Title: To James Madison from George Joy, 21 September 1812
From: Joy, George
To: Madison, James


Dear sir,
London 21st septr: 1812
Mr: Russell has sometimes said he wished I would give a lesson to some of my federal friends; and it has occurred to me, at the moment of despatching the within to take the liberty of passing it under your eye. No objection will be made to the publication of any part of it, as extract of a letter from an American in London to his friend in Boston.
I have already written you by this Conveyance; and remain very respectfully, Dear sir, Your friend & Servt:
Geo: Joy

I should have observed in the above that the 2nd and 3rd sheet were all I would trouble you to look over. The general Letters of the George Washington were delivered here yesterday Morning; but there were none rec’d for Mr Russell as late as 3 o’Clock yesterday. I presume as the wind is [sic] that he sailed from Plymo: this morning in the Lark.
